DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims, and overcoming the rejection of under 35 U.S.C. 112(b) as detailed below.
The following is a statement of reasons for the indication of allowable subject matter:  
After search the prior art regarded as nearest the claimed invention is Zhu. Zhu discloses a system for additively manufacturing on unconstrained freeform surfaces (title, pg. 4 col 2 last 9 lines). Zhu further discloses utilizing scans of the surface in addition to markings on the surface to determine an orientation of the surface (Fig. 4). Zhu fails to disclose determining, based on the location of the at least one registration feature relative to the dispenser over time and the 3D position and orientation of the unconstrained freeform build surface relative to the dispenser, a prediction of future changes in 3D position and orientation of the build surface; and control the dispenser based on the adapted toolpath and the prediction of future changes in 3D position and orientation of the build surface. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see page 14 paragraphs 1-2, filed 03/07/2022, with respect to claims 1-7 and 10-15 have been fully considered and are persuasive. While the affidavit does not explicitly state the co-authors of the prior published document, as the listed inventers conceived of the claimed invention and the subject matter of the prior published Document “without any contribution to conception from any of the other authors of the Document” it would be impossible for the other authors to have not obtained the subject matter from the inventors. As such, the Document meets the exception under 35 U.S.C. 102(b)(1)(A). In view of the affidavit submitted 03/07/2022, the rejection of 12/06/2021 in view of Zhu has been withdrawn. 
Applicant’s arguments, see page 14 last paragraph continuing on page 15, filed 03/07/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Plott (US20210129443).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near-real time” in claim 1 is a relative term which renders the claim indefinite. The term “near-real time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how near “real time” the control must be to fall within the scope of the claims.
Claims 2-15 and 26 are rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 14, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being obvious over Zhang (US20190036337 – previously of record) in view of Plott (US20210129443).

In reference to claim 1:
Zhang disclose a system for additively manufacturing a component on an unconstrained freeform build surface (abstract)(para 0005 of Applicants published specification indicates unconstrained can be “for example, static, moving, vibrating, rotating, and/or deforming” and freeform can be “for example, contoured”), the system comprising:
at least one dispenser directable towards the unconstrained freeform build surface (Fig. 1 numeral 18);
at least one sensor configured to sense at least one registration feature on the unconstrained freeform build surface (para 0050);
at least one material repository configured to hold at least one composition, wherein the at least one material repository is fluidically connected to the at least one dispenser (while not explicit, the material being printed has to be stored somewhere in order to facilitate movement to the printhead); and
a controller (para 0021), wherein the controller comprises:
a data storage module configured to store a build model of the component (paras 0009, 0039), and
control circuitry (paras 0009, 0026) configured to:
generate, based on sensor data received from the at least one sensor, a point cloud model of the unconstrained freeform build surface (para 0050),
determine, based on the sensor data, a relative location of the at least one registration feature on the unconstrained freeform build surface over time (para 0050),
determine, based at least on the relative location of the at least one registration feature and the point cloud model, deformation of a target deposition region on the unconstrained freeform build surface (paras 0016, 0023, 0044, 0050), and
control, based on the 3D trajectory and the build model, the dispenser to cause dispensing of the at least one composition from the dispenser in a predetermined pattern on or adjacent to the target deposition region, wherein the predetermined pattern of the composition defines at least one portion of the component (paras 0040-0043).
Zhang further discloses real-time monitoring and control of the robot controller (para 0055). Zhang does not disclose monitoring the at least one registration feature during dispensing by continuously or periodically receiving second sensor data from the at least one sensor or controlling in real-time or near-real time. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application Plott teaches a system for three-dimensional printing (abstract; Fig. 1). Plott further teaches that printing parameters, including a nozzle height from the substrate, can change in in real-time and monitoring in real-time to compensate for changes in the parameters, such as the position of the nozzle relative to the substrate (paras 0038, 0067). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Zhang with the real-time monitoring of Plott because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. nozzle positioning issues are compensated for during the printing process.


In reference to claim 14:
In addition to the discussion of claim 1, above, Zhang further discloses wherein the at least one registration feature comprises a plurality of registration features disposed in a predetermined pattern on the unconstrained freeform build surface (para 0050)(plural “markers” indicates there is a plurality of markers).

In reference to claim 26:
In addition to the discussion of claim 1, above, modified Zhang does not explicitly disclose wherein the component includes at least one of an electronic material, an electronic component, or an electronic device, and wherein the unconstrained freeform build surface comprises biological tissue. However, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). As applied to the instant application, the object produced is an intended operation which does not impart structural limitations. Further, the “biological tissue” of the unconstrained freeform build surface appears to include printing onto a parts of the human body (see paras 0073; Figs. 24A-25A). As such, this is also an intended use as the hand is removed and not a structural feature of the apparatus.

Claims 2-5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Plott, as applied to claim 1, above.

In reference to claim 2:
In addition to the discussion of claim 1, above, Zhang further discloses further comprising a sensor to detect the markers or a point cloud (para 0050)(Zhang discloses detecting the markers or use a point cloud). Zhang does not disclose at least one dense 3D sensor configured to capture 3D geometry of the unconstrained freeform build surface, wherein the at least one sensor comprises at least one sparse 3D sensor configured to sense the at least one registration feature. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. using the same sensor or separate sensors, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 3:
In addition to the discussion of claim 2, above, Zhang further discloses wherein:
the data storage module is further configured to store a predetermined toolpath for the at least one dispenser (para 0026);
the predetermined toolpath is associated with the component  (para 0026); and
the controller is configured to generate the point cloud model of the unconstrained freeform build surface generate based on dense 3D sensor data received from the at least one dense 3D sensor  (paras 0026, 0039-0040).

In reference to claim 4:
In addition to the discussion of claim 3, above, Zhang further discloses wherein the point cloud model comprises a parameter-varying point cloud model of a deformable, unconstrained freeform build surface (para 0039-0040).

In reference to claim 5:
In addition to the discussion of claim 3, above, Zhang further discloses wherein the controller is configured to:
determine, based on the point cloud model, the predetermined toolpath, and a predetermined criterion for space filling, a modified toolpath; and
control the dispenser based on the modified toolpath (para 0040).

In reference to claim 11:
In addition to the discussion of claim 2, above, Zhang further discloses wherein the sensor is an optical sensor (para 0050). Zhang does not disclose wherein the at least one sparse senor or the at least one sparse 3D sensor comprises an optical sensor. However, it would have been obvious to a person having ordinary skill in the art to select a device known in the art for visual detection, e.g. the optical sensor of Zhang, as the secondary sensor.

In reference to claim 12:
In addition to the discussion of claim 2, above, Zhang further discloses wherein the at least one sparse 3D sensor comprises a quality inspection device configured to image a state of the at least one dispenser (para 0026).

Claims 6, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Plott, as applied to claims 1 and 3, above, and further in view of Shi (CN108312547 – previously of record).

In reference to claims 6 and 7:
In addition to the discussion of claim 3, above, Zhang does not disclose wherein the controller is configured to determine the 3D trajectory and/or deformation of the target deposition region by at least: determining, based on sparse sensor data received from the at least one sparse 3D sensing device and the point cloud model, a correspondence between the at least one registration feature and the point cloud model; determine, based on the sparse sensor data, a location of the at least one registration feature relative to the dispenser over time; and determine, based on the location of the at last one registration feature relative to the dispenser over time, the correspondence between the at least one registration feature and the point cloud model, and the point cloud model, a three-dimensional (3D) position and orientation of the unconstrained freeform build surface relative to the dispenser (claim 6) or wherein the controller is configured to: determine, based on the predetermined toolpath and the 3D position and orientation of the unconstrained freeform build surface, an adapted toolpath; and control the dispenser based on the adapted toolpath.
However, this is taught by Shi. Shi teaches a method for monitoring a part shape in real time during additive manufacturing (para 0009). Shi further teaches utilizing markers along with a point cloud model to detect deformation of the part during production in real time (para 0011) and adjusting the process to compensate for the deformation (para 0040)(e.g. determining an adapted control path). While Shi doesn’t explicitly discuss using sparse and dense sensor data, as discussed in reference to claim 3, it would have been apparent to one of ordinary skill in the art to utilize the same sensor or different sensors for detecting the point cloud and marker data.

In reference to claim 13:
In addition to the discussion of claim 1, above, Zhang does not disclose wherein the at least one registration feature comprises a retroreflective feature. However, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). As applied to the instant application, Shi teaches a method for monitoring a part shape in real time during additive manufacturing (para 0009). Shi further teaches utilizing reflective markers along with a point cloud model to detect deformation of the part during production in real time (pg. 2 para 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Zhang with the reflective markers of Shi because reflective markers are known in the art as suitable for tracking positions. Further, while not explicitly retroreflectors, retroreflectors are commonly known for projecting light back toward the source.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Plott as applied to claim 3, above, and further in view of Royo (US20160075089 – previously of record).
In addition to the discussion of claim 3, above, Zhang does not disclose wherein the predetermined toolpath comprises at least one sequence of waypoints to be followed by the at least one dispenser in chronological order, and wherein each waypoint defines a corresponding position of the at least one dispenser, a corresponding velocity of the at least one dispenser, and a corresponding acceleration of the at least one dispenser, a corresponding orientation of the at least one dispenser, corresponding dispensing parameters of the at least one dispenser. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Royo discloses an additive manufacturing system for building along user specified build paths (abstract, title). Royo further discloses wherein the instructions include position, velocity, orientation and dispensing parameters (paras 0090, 0091, 0098, 0149)(While not explicitly disclosing “acceleration” even maintaining a constant speed while traversing a corner requires acceleration in one direction and deceleration in another direction). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Zhu with the instructions of Royo because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the instructions contain information known as useful for additive manufacturing.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Plott as applied to claim 2, above, and further in view of Wang (US20150042755 – previously of record).
In addition to the discussion of claim 2, above, further discloses that the sensor is a 3D sensor (para 0026).  Zhang does not disclose wherein the at least one dense 3D sensor comprises at least one depth sensor or 3D scanner configured to sense dense 3D sensor information based on a triangulation-based method, a time-of-flight method, or an optical coherence tomography method. However, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). As applied to the instant application, Wang teaches a method of 3D printing onto an existing object (abstract). Wang further teaches the use of time-of-flight camera sensors for scanning an object (para 0036). It would have been obvious to a person having ordinary skill in the art to combine the system of Zhang with the time-of-flight scan method of Wang because time-of-flight scanning methods are known in the art as suitable for the intended purpose.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742